A Superior Court judge, following the rescript in this matter reported in Torphy v. Reder, 357 Mass. 153, correctly entered a decree after rescript establishing that Reder was indebted to the executor in the sum of 81,512.50, and directing also 'that “an execution is to issue therefor.” See Rule 83 of the Superior Court (1954). See also Boston v. Santosuosso, 308 Mass. 202, 205-206. The decree after rescript is affirmed, with double costs of this frivolous appeal to be paid by the defendant.

So ordered.